  Case 19-17353-SLM             Doc 8 Filed 04/13/19 Entered 04/14/19 00:38:47                       Desc Imaged
                                     Certificate of Notice Page 1 of 3
Form oscmsdoc − oscmissdocv27

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                         Case No.: 19−17353−SLM
                                         Chapter: 7
                                         Judge: Stacey L. Meisel

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Daniel Leopold Judas
   dba DJS Car Service
   642 Maitland Ave
   Teaneck, NJ 07666
Social Security No.:
   xxx−xx−1802
Employer's Tax I.D. No.:
   26−2034046

                          ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                            DISMISSED FOR FAILURE TO FILE DOCUMENTS

              The Court having noted that the debtor filed a petition on April 11, 2019, and did not file the following
documents:

         Summary of Assets/Liabilities and Stat Info − Individuals, Declaration About An Individuals Schedule,
Statement of Financial Affairs For Individuals, Statement of Your Current Monthly Income (122A−1), Means Test
Calculation (122A−2) − If Applicable, Stmt of Exemption From Presumption of Abuse (122A−1 Supp) − If
Applicable, Schedules A/B,C,D,E/F,G,H,I,J

             The court having noted that the debtor's case was converted to chapter 13 on , and that the Court's local
form, Chapter 13 Plan and Motions has not been filed,

     It is hereby

    ORDERED that the above document(s) must be received by the Clerk on or before 4/25/19 or the case will be
dismissed.

     If you object to dismissal you may file an Application to Extend Time to File Missing Documents or a written
request for a hearing with the Clerk of the Bankruptcy Court at the address above. The Application or request must
be received by the Clerk no later than 4/25/19.
     If an Application to Extend Time to File Missing Documents is filed, the Court will either grant or deny your
request and enter an order.

    If you file a written request for a hearing, you or your attorney must appear at a hearing to be held before the
Honorable Stacey L. Meisel on

Date: May 7, 2019
Time: 10:00 AM
Location: Courtroom 3A
Address: Martin Luther King, Jr . Federal Building
           50 Walnut Street
           3rd Floor
           Newark, NJ 07102
 Case 19-17353-SLM      Doc 8 Filed 04/13/19 Entered 04/14/19 00:38:47   Desc Imaged
                             Certificate of Notice Page 2 of 3

IMPORTANT: THE MOST RECENT VERSION OF EACH DOCUMENT MUST BE FILED.




Dated: April 11, 2019
JAN: wdh

                                    Stacey L. Meisel
                                    United States Bankruptcy Judge
        Case 19-17353-SLM               Doc 8 Filed 04/13/19 Entered 04/14/19 00:38:47                              Desc Imaged
                                             Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-17353-SLM
Daniel Leopold Judas                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 11, 2019
                                      Form ID: oscmsdoc                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 13, 2019.
db             +Daniel Leopold Judas,   642 Maitland Ave,   Teaneck, NJ 07666-2201

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Apr 12 2019 00:09:58     United States Trustee,
                 Office of the United States Trustee,   1085 Raymond Blvd.,   One Newark Center,   Suite 2100,
                 Newark, NJ 07102-5235
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 13, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 11, 2019 at the address(es) listed below:
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 1
